Citation Nr: 1610921	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  15-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to restoration of a 40 percent rating for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which implemented final reductions of the ratings assigned for a lumbar spine disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


REMAND

In a June 2015 substantive appeal, the appellant requested a videoconference hearing before the Board.  The record indicates that the RO has not scheduled a hearing.

An appellant is entitled to a hearing before the Board on request.  38 C.F.R. § 20.700 (2015).  Thus, a remand is required to schedule the videoconference hearing request for the appellant.  38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Veteran for a hearing before the Board by videoconference.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

